This case is controlled by the facts, as well as the law declared by this court, in the case of Midland Valley R. Co. v.State, No. 736, decided at this term, ante, p. 817,104 P. 1086.
The motion to dismiss is accordingly overruled, and the case remanded to the commission, with instructions to make finding of facts on all evidence contained in the record, or that may be tendered by any party in interest to the commission, when competent and proper in the premises, and then to certify the facts found and such additional evidence, with the reasons for making the order, to this court within 90 days from this date.
All the Justices concur.